    18-10122-jlg       Doc 287      Filed 05/18/20 Entered 05/18/20 15:22:08                Main Document
                                                 Pg 1 of 2
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com



                                                              May 18, 2020
    Via Email Trasmission
    Richard Levy, Jr., Esq.
    Pryor Cashman LLP
    7 Times Square
    New York, NY 10036-6569

                             Re:     In re Penny Ann Bradley,
                                     Case No. 18-10122 (JLG) (Bankr. S.D.N.Y.)
    Dear Mr. Levy:

           As you know, this firm is special counsel to Penny Ann Bradley (the “Debtor”) in the
    above-referenced case.

            This letter confirms the agreement by your clients, Russell Pollack and Lydia Pollack,
    and the Debtor, effective as of the date of this letter, to resolve the proof of claim filed by your
    clients against the Debtor on August 22, 2019 in the amount of $500,000.00. Their proof of
    claim is designated on the claim register in the Debtor’s case as Claim No. 6-1. In accordance
    with the understandings and agreements reached between our respective clients, this letter
    confirms that, effective as of the date of this letter, your clients have agreed to reduce Claim No.
    6-1 to the amount of $125,000.00, and that the claim is a general unsecured claim. On behalf of
    the Debtor, I confirm that, as so amended and reduced, the Debtor irrevocably and
    unconditionally agrees that, as of the date of this letter, Claim No. 6-1 is an allowed general
    unsecured claim for all purposes in and in connection with the Debtor’s bankruptcy case and any
    dismissal of the Debtor’s bankruptcy case.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
18-10122-jlg     Doc 287       Filed 05/18/20 Entered 05/18/20 15:22:08                Main Document
                                            Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

Richard Levy, Esq.
May 18 2020
Page 2


       If this letters accurately reflects our understanding, please sign where indicated below
and I will file promptly it with the Bankruptcy Court.

                                                         Very truly yours,
                                                         /S/ Joseph S. Maniscalco
                                                         Joseph S. Maniscalco


ACCEPTED AND AGREED:

PRYOR CASHMAN LLP

By:_/s/ Richard Levy, Jr., Esq._____
       Richard Levy, Jr.

Attorneys for Russell Pollack and
Lydia Pollack




   3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
